JONES, J.
Epitomized Opinion
Hilton was duly elected -and qualified as justice of the peace for Columbiana Township, Hamilton county. While holding that office, the Mayor of the Village of Terrace Park, acting under authority of 4544 GC., recommended, and on Oct. 13, 1922, the council appointed Hilton to be police justice of the village and to serve in that capacity during the term of the mayor. The resolution of the council invested Hilton as police justice with concurrent jurisdiction with the mayor.
The State brought an action in quo warranto in the Court of Appeals, alleging that Hilton was un-. lawfully holding the office and exercising its functions by virtue of such appointment; that the appointment was void because GC. 4544, by conferring the power of appointment upon council, was unconstitutional, and because the section did not receive the number of legislative votes required by the constitution for its enactment.
The case went to trial before the Court of Appeals, which held that GC. 4544 did not receive the necessary number of votes, and that it was unconstitutional in attempting to create the office of police justice by fappointment. The Court of Appeals accordingly awarded a writ ousting Hilton from office, whereupon he prosecuted error to the Supreme Court. In sustaining the judgment of the Court of Appeals, this court held, in its Syliabus, 25 Abs. 467, as follows:
“The provisions of Section 4544, General Code (98 O. L. 159), to the extent of conferring power upon the council of a municipality to appoint a police justice, are unconstitutional and therefore void.”